DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 02/21/2018. The applicant claims Domestic priority to an application filed on 02/12/2018. The applicant does not submit an Information Disclosure Statement.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of claims 14 - 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smid US 2008/0262669 in view of Sweeney US 2018/0326997.
As per claim 1, A computing system for enabling interaction between a human passenger and an autonomous vehicle, the computing system comprising: 
a first vehicle interface computing device located within the autonomous vehicle and physically coupled to the autonomous vehicle, wherein the first vehicle interface computing device provides a first plurality of selectable vehicle commands to the human passenger, wherein at least some of the plurality of selectable vehicle commands are also included in a second plurality of selectable vehicle commands that are provided by a second vehicle interface computing device that is portable. (Smid paragraph 0009 discloses, “The controller includes a 
vehicle interface that communicates with the vehicle and provides instructions to the vehicle regarding acceleration, braking, steering or a combination thereof.  The controller includes an operator interface that communicates with and receives instructions from an operator, the instructions including task instructions, path planning information or both.” And paragraph 0019 discloses, “Both wireless and wireline devices are suitable and may be mounted on the vehicle itself or located remotely from the vehicle.”) and (Sweeney paragraph 0043 teaches, “In some embodiments, an interface associated with the autonomous vehicle system can be presented on a device separate from the autonomous vehicle 102.  As an example, the interface(s) 126 can include a user device 145 (e.g., smartphone, tablet, laptop, wearable device, mobile device, etc.).  The user device 145 can be capable of being carried by a user while in operation.  In some embodiments, a passenger can carry the user device 145 into the autonomous vehicle 102.”)
            Smid discloses an autonomous vehicle controller. Smid does not disclose a second controller. Sweeney teaches of an autonomous vehicle controller through two devices. Therefore, at the time of filing it would have been obvious to one of oridinary skill in the art to incorporate the teachings of Sweeney et.al. into the inventionof Smid. Such incorporation is motivated by the need to ensure safe control of the vehicle from more than one control device.
As per claim 2, The computing system of claim 1, wherein both the first plurality of selectable vehicle commands and the second plurality of selectable vehicle commands comprise one or more of: 
a start trip command; (Smid paragraph 0018 discloses, “Communications between the AVC and the vehicle include instructions from the AVC.  Instructions may include instructions (e.g., commands) on moving the vehicle such as providing acceleration, braking and/or steering to the vehicle.”) 
a request vehicle pull over command; (Smid paragraph 0041 discloses, “The processing unit may then issue instructions through the vehicle interface to operate the AV, or otherwise store the data in the processing unit.”) 
a contact support command; a route selection command; (Smid paragraph 0019 discloses, “(e.g. path planning information or task instructions) via a suitable input device.” or 
a cabin condition command. (Smid paragraph 0045 discloses, “As one example, a system 10 according to the present invention is illustrated in FIG. 1.  The system 10 includes a user interface 12 for communication with the AVC 14.  As, shown, the AVC 14 includes multiple sensors 20, 22, 24, 26 (i.e., the actual sensors or sensor inputs) for gathering data. And Fig 1.”)
As per claim 3, The computing system of claim 1, wherein the first vehicle interface computing device comprises a tablet computing device. (Smid paragraph 0019 discloses, “A general purpose computer with a mouse or joystick that communicates wirelessly with the vehicle via the operator interface is one example.  Wireless control through the use of stylus on a PDA, smart phone or tablet computer is another example.”)
As per claim 4, The computing system of claim 1, further comprising: the second vehicle interface computing device. (Sweeney paragraph 0043 teaches, “In some embodiments, an interface associated with the autonomous vehicle system can be presented on a device separate from the autonomous vehicle 102.  As an example, the interface(s) 126 can include a user device 145 (e.g., smartphone, tablet, laptop, wearable device, mobile device, etc.).  The user device 145 can be capable of being carried by a user while in operation.  In some embodiments, a passenger can carry the user device 145 into the autonomous vehicle 102.”)
As per claim 5, The computing system of claim 4, wherein the second vehicle interface computing device comprises a user computing device associated with the human passenger and through which the human passenger requested a trip with the autonomous vehicle. (Sweeney paragraph 0019 teaches, “While the passenger is traveling in the autonomous vehicle to the destination, the passenger may request a destination change.  As an example, the passenger may have decided to go to a different destination.  As another example, a passenger may have decided to pick up a different passenger at another location.  Depending on various factors, such as the location of the autonomous vehicle along a navigation route, parameters of the geographic area, capabilities of the autonomous vehicle, required maneuvers of the autonomous vehicle and/or other factors, the autonomous vehicle may have difficulty traveling to the new destination.”)
As per claim 11, The computing system of claim 8, wherein the server computing system is configured to: receive data indicating that a trip status associated with the autonomous vehicle has changed; and in response to receipt of the data, cause the first vehicle interface computing device and the second vehicle interface computing device to display respective graphics that indicate that the trip status has changed. (Sweeney paragraph 0077 teaches, “In the example of FIG. 5, the feedback response can include a confirmation of the destination change request.  More particularly, interface 520 includes an interface element 522 indicating a confirmation of the destination change request.  The interface 520 can display a route 524 to the new destination Point C as well as the location of the autonomous vehicle 525 along the route 524.”)
As per claim 12, The computing system of claim 8, wherein the server computing system is configured to: receive data indicating that a trip status associated with the autonomous vehicle has changed; (Sweeney paragraph 0077 teaches, “In the example of FIG. 5, the feedback response can include a confirmation of the destination change request.  More particularly, interface 520 includes an interface element 522 indicating a confirmation of the destination change request.  The interface 520 can display a route 524 to the new destination Point C as well as the location of the autonomous vehicle 525 along the route 524.”) 
and in response to receipt of the data, cause the first vehicle interface computing device and the second vehicle interface computing device to respectively change the first plurality of selectable vehicle commands and the second plurality of selectable vehicle commands to include at least one new selectable vehicle command. (Sweeney paragraph 0043 teaches, “In some embodiments, an interface associated with the autonomous vehicle system can be presented on a device separate from the autonomous vehicle 102.  As an example, the interface(s) 126 can include a user device 145 (e.g., smartphone, tablet, laptop, wearable device, mobile device, etc.).  The user device 145 can be capable of being carried by a user while in operation.  In some embodiments, a passenger can carry the user device 145 into the autonomous vehicle 102.”)
As per claim 13, The computing system of claim 1, wherein, in response to selection of a first vehicle command at the second vehicle interface computing device, the first vehicle interface computing device is configured to show a graphic indicating receipt of said selection of the first vehicle command. (Sweeney paragraph 0024 teaches, “The feedback response can be provided to the passenger via one or more interfaces, such as an interface presented on one or more of a display screen in the autonomous vehicle, an audio system, a display of a user device carried by the passenger into the autonomous vehicle (e.g., a smartphone, wearable device, tablet, etc.) or other device.  A passenger can accept one or more suggested locations (e.g., suggested locations) or other information provided by the feedback response.  Instructions can be provided to the autonomous vehicle to complete a trip for the passenger in accordance with the information in the feedback response.  In this way, an autonomous vehicle system can provide feedback information associated with operating capabilities of the autonomous vehicle without requiring the presence of a human driver, increasing automation of the autonomous vehicle system.”)
As per claim 14, A computer-implemented method comprising: 
receiving, by a computing system comprising one or more computing devices, data indicating that a human passenger selected a first vehicle command at a first vehicle interface computing device, wherein the first vehicle command was redundantly provided for selection on both the first vehicle interface computing device and a second vehicle interface computing device, (Smid paragraph 0032 discloses, “The present invention also comprises a method of path planning for an AV. Path planning is providing a plurality of waypoints for the AV to follow as it moves.  With the current method, path planning can be done remotely from the AV, where remotely means that the human operator is not physically touching the vehicle and may be meters or kilometers away from the vehicle.  Locating the human operator 10 s, 100 s or 1000 s of kilometers from the vehicle protects the operator from dangerous situations while also allowing centralized control of many vehicles.” And Smid paragraph 0033 discloses “The method of path planning comprises marking a path of waypoints on a digitized geospatial representation and utilizing coordinates of the way points of the marked path.  Marking a path comprises drawing a line from a first point to a second point.  For example, a stylus or mouse may be used to draw a line on a digitized geospatial representation hosted on a desktop, laptop or palmtop PC or a PDA.  In one embodiment, the software to carry out the path planning is optionally implemented with Microsoft Robotics Studio as it is highly flexible and extendible and easily ported to operate different AVs.”)  and 
wherein both the first vehicle interface computing device and the second vehicle interface computing device are physically located within an autonomous vehicle; and in response to receipt of the data, causing, by the computing system, the second vehicle interface computing device to communicate a message that indicates that the first vehicle command was selected. (Smid paragraph 0009 discloses, “The controller includes a vehicle interface that communicates with the vehicle and provides instructions to the vehicle regarding acceleration, braking, steering or a combination thereof.  The controller includes an operator interface that communicates with and receives instructions from an operator, the instructions including task instructions, path planning information or both.” And paragraph 0019 discloses, “Both wireless and wireline devices are suitable and may be mounted on the vehicle itself or located remotely from the vehicle.”) and (Sweeney paragraph 0043 teaches, “In some embodiments, an interface associated with the autonomous vehicle system can be presented on a device separate from the autonomous vehicle 102.  As an example, the interface(s) 126 can include a user device 145 (e.g., smartphone, tablet, laptop, wearable device, mobile device, etc.).  The user device 145 can be capable of being carried by a user while in operation.  In some embodiments, a passenger can carry the user device 145 into the autonomous vehicle 102.”)
As per claim 15, The computer-implemented method of claim 14, further comprising, prior to receiving, by the computing system, the data indicating that the human passenger selected the first vehicle interface computing device: providing, by the first vehicle interface computing device, an interface that includes the a plurality of selectable vehicle commands, the plurality of selectable vehicle commands comprising the first vehicle command. (Smid paragraph 0019 discloses, “To do this, the operator interface receives instructions (e.g., voice instruction or hand signals) from the operator (e.g. path planning information or task instructions) via a suitable input device.  Both wireless and wireline devices are suitable and may be mounted on the vehicle itself or located remotely from the vehicle.”)
As per claim 16, The computer-implemented method of claim 14, further comprising: causing, by the computing system, the autonomous vehicle to operate according to the first vehicle command. (Smid paragraph 0019 discloses, “To do this, the operator interface receives instructions (e.g., voice instruction or hand signals) from the operator (e.g. path planning information or task instructions) via a suitable input device.  Both wireless and wireline devices are suitable and may be mounted on the vehicle itself or located remotely from the vehicle.”)
As per claim 17, The computer-implemented method of claim 14, wherein: the first vehicle interface computing device comprises a display device physically coupled to the autonomous vehicle; (Smid paragraph 0019 discloses, “The AVC also includes an operator interface.  The operator interface is the portion of the AVC that communicates with the operator (e.g., a human being or central computer system).  For all autonomous vehicles, at some point, a human operator is required to at least initiate or re-initiate the vehicle.  To do this, the operator interface receives instructions (e.g., voice instruction or hand signals) from the operator (e.g. path planning information or task instructions) via a suitable input device.  Both wireless and wireline devices are suitable and may be mounted on the vehicle itself or located remotely from the vehicle.”) and the second vehicle interface computing device comprises a hand held user computing device. (Sweeney paragraph 0043 teaches, “In some embodiments, an interface associated with the autonomous vehicle system can be presented on a device separate from the autonomous vehicle 102.  As an example, the interface(s) 126 can include a user device 145 (e.g., smartphone, tablet, laptop, wearable device, mobile device, etc.).  The user device 145 can be capable of being carried by a user while in operation.  In some embodiments, a passenger can carry the user device 145 into the autonomous vehicle 102.”)
As per claim 18, The computer-implemented method of claim 14, wherein: the first vehicle interface computing device comprises a hand held user computing device; (Smid paragraph 0019 discloses, “Wireless control through the use of stylus on a PDA, smart phone or tablet computer is another example.”) and the second vehicle interface computing device comprises a display device physically coupled to the autonomous vehicle. (Sweeney paragraph 0041 teaches, “display with one or more processors, etc. The computing device(s) 126 can include a display 140 for presenting interface(s) (e.g., GUIs) to a user.  The computing device(s) 126 can be included with and/or separate from the autonomy computing system 108 and/or its sub-systems (e.g., perception system 114, prediction system 116, motion planning system 118).”)
As per claim 19, An autonomous vehicle comprising: an in-vehicle interface computing device located in a cabin of the autonomous vehicle and physically coupled to the autonomous vehicle, wherein the in-vehicle interface computing device is configured to: 
provide a first plurality of selectable vehicle commands; (Smid paragraph 0018 discloses, “The instructions provided by the AVC to the vehicle are typically commands and those commands are typically simple movements (e.g., forward, up, down, etc.), although more complex instructions may also be provided.”)
receive data indicating that a passenger selected one of the first plurality of selectable vehicle commands at a hand held user computing device; (Smid paragraph 0019 discloses, “Both wireless and wireline devices are suitable and may be mounted on the vehicle itself or located remotely from the vehicle.  A general purpose computer with a mouse or joystick that communicates wirelessly with the vehicle via the operator interface is one example.  Wireless control through the use of stylus on a PDA, smart phone or tablet computer is another example.”) and 
in response to receipt of the data, communicate a message that indicates that the first vehicle command was selected. (Smid paragraph 0009 discloses, “The controller includes a vehicle interface that communicates with the vehicle and provides instructions to the vehicle regarding acceleration, braking, steering or a combination thereof.  The controller includes an operator interface that communicates with and receives instructions from an operator, the instructions including task instructions, path planning information or both.” And paragraph 0019 discloses, “Both wireless and wireline devices are suitable and may be mounted on the vehicle itself or located remotely from the vehicle.”) and (Sweeney paragraph 0043 teaches, “In some embodiments, an interface associated with the autonomous vehicle system can be presented on a device separate from the autonomous vehicle 102.  As an example, the interface(s) 126 can include a user device 145 (e.g., smartphone, tablet, laptop, wearable device, mobile device, etc.).  The user device 145 can be capable of being carried by a user while in operation.  In some embodiments, a passenger can carry the user device 145 into the autonomous vehicle 102.”)
As per claim 20, The autonomous vehicle of claim 19, wherein the first vehicle command comprises: a start trip command; (Smid paragraph 0018 discloses, “Communications between the AVC and the vehicle include instructions from the AVC.  Instructions may include instructions (e.g., commands) on moving the vehicle such as providing acceleration, braking and/or steering to the vehicle.”) or 
a request vehicle pull over command. (Smid paragraph 0041 discloses, “The processing unit may then issue instructions through the vehicle interface to operate the AV, or otherwise store the data in the processing unit.”)
As per claim 21, The autonomous vehicle of claim 19, wherein the in-vehicle interface computing device is configured to provide the first plurality of selectable vehicle commands on a graphical interface. (Smid paragraph 0019)
As per claim 22, The autonomous vehicle of claim 19, wherein the autonomous vehicle is configured to control its motion responsive to selection of the first vehicle command at the hand held user computing device.(Sweeney paragraph 43)
Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smid US 2008/0262669 in view of Sweeney US 2018/0326997 in view of Mullett US 2018/0068505.
As per claim 6, The computing system of claim 4, wherein the second vehicle interface computing device provides at least some of the second plurality of selectable vehicle commands for selection by the human passenger at least one of: prior to entry into the autonomous vehicle by the human passenger or subsequent to exit of the autonomous vehicle by the human passenger. (Mullett paragraph 0020 teaches, “A passenger may use the smartphone 32 and a smartphone application running on the smartphone to request transportation via the autonomous vehicle 10.  For example, the passenger may input, using the smartphone application, a particular destination that the passenger would like to be transported to.  While a smartphone 32 is shown and discussed, other computing devices, such as a tablet, laptop, or other computing device, could also be used.  Once the passenger has inputted the particular destination, the smartphone application running on the smartphone 32 communicates the request for transportation, including the inputted destination, the current location of the passenger, and unique identification information associated with the smartphone 32 to the server 30.”)
            Smid discloses an autonomous vehicle controller. Smid does not disclose giving a command outside the vehicle prior to entry. Mullett teaches of issuing a command to an autonomous vehicle from outside the vehicle prior to entry. Therefore, at the time of filing it would have been obvious to one of oridinary skill in the art to incorporate the teachings of Sweeney et.al. and Mullett et.al. into the invention of Smid. Such incorporation is motivated by the need to ensure safe control of the vehicle from more than one control device.
As per claim 7, The computing system of claim 1, further comprising: one or more hardware components located within the autonomous vehicle and physically coupled to the autonomous vehicle, wherein the one or more hardware components enable entry by the human passenger of one or more of the first plurality of selectable vehicle commands. (Mullett paragraph 0029 teaches, “Further, as shown in FIGS. 2A and 2B, the controller 12 controls the door lock actuator system 22, once the controller 12 verifies that the unique ID 48 of the smartphone 32 matches the stored unique ID 50, the controller 12 controls the door lock actuator system 22 to unlock the doors of the autonomous vehicle 10 and/or to open the doors of the autonomous vehicle 10 to allow the verified passenger(s) to enter the autonomous vehicle 10 for transportation to a designated destination.”)
As per claim 8, The computing system of claim 1, further comprising: a server computing system connected to the autonomous vehicle, the first vehicle interface computing device, and the second vehicle interface computing device over a wide area network. (Mullett paragraph 0019 teaches, “The smartphone 32 may communicate with the server 30 over the Internet using a WiFi network or a cellular data network, such as an LTE, 4G, or 3G network.”)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smid US 2008/0262669 in view of Sweeney US 2018/0326997 in view of Mullett US 2018/0068505 in view of Jung US 2016/0322044.
9. The computing system of claim 8, wherein the server computing system is configured to resolve conflicting commands respectively received from the first vehicle interface computing device and the second vehicle interface computing device based on respective times of receipt for the conflicting commands at the server computing system.(Jung paragraph 0035 teaches, “The connected devices 102 within the connected device network 100 may include any type of device known in the art suitable for accepting a natural input command.  For example, as shown in FIG. 1A, the connected devices 102 may include, but are not limited to, a computing device, a mobile device (e.g. a mobile phone, a tablet, a wearable device, or the like), an appliance (e.g. a television, a refrigerator, a thermostat, or the like), a light switch, a sensor, a control panel, a remote control, or a vehicle (e.g. an automobile, a train, an aircraft, a ship, or the like).” And Jung paragraph 0064 teaches, “As another example, the command recognition controller 104 may identify that command signals 120 received by selected connected devices 102 tend to receive less feedback (e.g. indicating a more accurate reception of the command signals 120).  Accordingly, the command recognition controller 104 may prioritize command signals 120 from the selected connected devices 102.”)
            Smid discloses an autonomous vehicle controller. Smid does not disclose prioritizing conflicting commands. Jung teaches of prioritizing commands given to a vehicle. Therefore, at the time of filing it would have been obvious to one of oridinary skill in the art to incorporate the teachings of Sweeney et.al. and Mullett et.al. and Jung into the invention of Smid. Such incorporation is motivated by the need to ensure safe control of the vehicle from more than one control device.
Allowable Subject Matter

Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661